Me. Justice Figuebas,
after making the foregoing statement of facts, delivered the opinion of the court.
The findings of fact, in so far as the same aré material, are accepted, as also the conclusions of law contained in the judgment appealed from. Furthermore:
The question at issue is circumscribed to the construction that should be placed upon articles 9 and 5 of the budget laws'of 1888-1,889 and 1890-1891.
The text thereof-reads as follows: “The exploitation of the natural salt- mines of Porto Rico are declared exempt from all taxes, imposts and charges, both of the State, and of 1he municipalities, for a period of ten years-, said industry being bound to pay to the State only the impost of one per cent of the gross proceeds.”
From' a cursory perusal of the foregoing provision it is to be inferred that the exploitation refers only to taxes, imposts and charges levied upon the exploitation of the industry of natural salt mines, but it can in nowise refer to the payment of the surface-tax collected by the administration' by virtue of the contract entered into with Alberto del Toro, the effectiveness whereof was recognized by him upon accepting, without protest, the condition to pay the surface-tax, according to the terms of the title issued to him on April 5, 1900, that is to say, after the budget law of 1888-1889 became effective, *510and which is now cited by the appellant in support of his claim.
. Were there any doubt as to this interpretation, it would be completely dispelled by Eoyal Order of December 24, 1888, issued in response to a claim filed by an owner of salt mines in the Island, and which, if only as a doctrine, is applicable to the case at bar. The pertinent portion thereof reads as follows:
“The surface-tax is a tribute fixed by the State upon the occupation of lands belonging to it, for the establishment of an industry by private persons to whom the concession is made, which tax cannot be confused with the taxes, imposts or charges from which natural salt-mines are exempted by the law. ’ ’
Considering this authoritative construction of the above-mentioned budget laws, no doubt can be entertained as to the right of the administration to levy and collect the surface tax which forms the subject matter of the present controversy.
The costs oibthis appeal should be taxed against the appellant.
In view of the legal provisions cited in the judgment appealed from, and the budget laws of 1888-1889 and 1890-1891,-as'also Eoyal Order of December 24, 1888, the certified decisions whereof appear on folios 47, 48 and 83, reverse, of the record of the court of this district, we adjudge that we should affirm, and do affirm, the judgment rendered on August 11, 1904, by the District Court of San Juan, and thus leave in effect the decision of March 27, 1900, appealed from, with costs of this-appeal against the appellant, Alberto del Toro. This judgment is ordered to be communicated and the administrative records returned, that proper effect may be given thereto.
Chief Justice Quiñones, and Justices Hernández, Mac-Leary, and Wolf concurred.